ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of MAR*367SHALL F. MASSA of PEQUANNOCK, who was admitted to the bar of this State in 1975, for failure to cooperate in an ethics investigation as required by Rule l:20-3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-3(g)(4), MARSHALL F. MASSA is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that MARSHALL F. MASSA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MARSHALL F. MAS-SA, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown; and it is further
ORDERED that MARSHALL F. MASSA comply with Rule 1:20-20 dealing with suspended attorneys.